EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a method of tracking and/or locating a delivery item comprising temporarily attaching a first delivery label to a bracket, the bracket including a main body with a first identifier permanently  attached thereto and a second identifier comprising an RFID chip; scanning the label and the first and/or the second identifier; scanning the RFID chip during use of a delivery transport equipment; identifying a location of the label; detaching the label; attaching a second label; and scanning the second label. The reference to Schutz (2010/0055380) and similar references disclose a transport asset having a bracket 20, but the bracket does not include the first and second zones and the placard mount. The other prior art does not disclose or suggest such a modification. The reference to Andersen (6,722,067) discloses first and second zones and a placard mount, as set forth above. But the device disclosed by Andersen is a sign holder for replaceably holding signs for events such as golf events. There is no teaching or suggestion to apply such a sign holder to a transportation asset such as the one disclosed by Schutz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631